DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 21-30 and 41-50 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 21 none of the prior art teaches or suggests, alone or in combination, “the wavelength converting material comprising a first portion disposed on the light emitting first surface and having a first maximum height relative to the second surface, and a second portion disposed adjacent to and covering at least 50% of respective sidewalls of the semiconductor light emitting diode die and having a second maximum height relative to the second surface lower than the first maximum height, and phosphor particles in the wavelength converting material distributed uniformly on the respective sidewalls of the semiconductor light emitting diode die from the second surface to at least 50% of the distance between the second surface and the first surface.” in the combination required by the claim.

Claims 22-30 and 41-50 are allowed as being dependent on allowable Claims 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891